This proceeding was transferred to this court for determination by order of Albany County Special Term. It was instituted under article 78 of the Civil Practice Act to review a determination of the commissioner denying petitioner’s application for the extension of its wholesale milk dealer’s license to include three named villages in Nassau County. The denial followed a hearing at which testimony was taken. The commissioner has found facts as to the populations of the villages, the number of dealers supplying them with milk, the amounts of milk sold therein by certain licensed dealers, the readiness, ability and willingness of these dealers to serve additional customers. He has determined that the villages are adequately served, that the granting of the extension would tend to a destructive competition, and would not be in the public interest. The evidence supported the commissioner’s findings and the determination sought to be reviewed was properly reached. Determination unanimously confirmed, with $50 costs and disbursements. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.